Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 1 of 30 PageID #: 1667




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------x
 RALIK BAILEY,
                            Petitioner,
                                                               MEMORANDUM & ORDER
                  -against-
                                                                    17 CV 3944 (RJD)
 SUPERINTENDENT GERALD JONES,

                            Respondent.
 -----------------------------------------------------x
 DEARIE, District Judge.

         Before the Court is the application of petitioner Ralik Bailey for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. As a result of his role in the armed robbery of a small Brooklyn

 insurance agency, petitioner was convicted in November 1995, after trial in absentia in Supreme

 Court, Kings County, of three counts of Robbery in the First Degree (N.Y. Penal Law §

 160.15[4]), adjudicated a second felony offender, and sentenced in absentia to two concurrent

 prison terms of 12 ½ years plus a third consecutive term of the same length. He remained a

 fugitive and did not begin serving that sentence until his arrest in 2001. In 2002, on his motion

 pursuant to C.P.L. § 440.10, the trial court reduced the sentence to a total of 12 ½ years by

 converting the consecutive term to a third concurrent term. Petitioner was paroled in August

 2019.

         As grounds for habeas relief, petitioner asserts (1) that the pretrial line-up was unduly

 suggestive, the resulting identifications unreliable, and his trial therefore unfair, ECF No. 1 at 9;

 (2) that trial counsel rendered ineffective assistance by opening the door, through his cross-

 examination of a police witness, to the admission of inflammatory details of petitioner’s alleged

 involvement in uncharged robberies, ECF No. 1 at 5; (3) that he was denied a fair trial by the

 admission of his arrest photograph, other photograph-related evidence, testimony relating to his
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 2 of 30 PageID #: 1668




 accomplice, and certain remarks of the prosecutor during summation, ECF No. 1 at 6; and (4)

 that the court’s alleged mishandling of one of the jury’s notes also deprived him of his right to a

 fair trial and of the right to counsel at that phase of the proceeding. ECF No. 1 at 8. Petitioner

 did not challenge on appeal, and does not challenge here, the decision to try and sentence him in

 his absence.1

        As will be discussed, all four claims were presented to the Appellate Division, which

 rejected them on the merits, on procedural grounds, or both. People v. Bailey, 127 A.D.3d 1222

 (2d Dep’t 2015), lv. app. denied, 27 N.Y.3d 991 (2016).

        For the reasons to be discussed, the standards for disturbing the state court’s decision

 have not been met. The application is therefore denied and the petition dismissed.

                                         BACKGROUND

 I.     TRIAL EVIDENCE: THE COMMISSION OF THE ROBBERY ON OCTOBER 21, 1994

        The principal evidence came from the crime’s victims, Brenda Thomas, the owner of the

 Bernstein Insurance Company in Brooklyn, and her employee Georgette Mendes. Their




 1
   At the start of petitioner’s Dunaway/Wade hearing on October 11, 1995, the court reinstated his
 release on $5,000 bail while issuing a warning, as required by People v. Parker, 57 N.Y.2d 136
 (1982), that trial would occur in his absence if he failed to appear, and that if convicted in
 absentia, he would receive the maximum authorized prison sentence. ECF No. 10-2 at 2-5.
 Petitioner was present during jury selection and as his trial got underway, but left the courthouse
 during a break in the proceedings on October 27, 1995. ECF No. 10-4 at 139. The trial court
 initially declined to issue a bench warrant, allowing petitioner 48 hours to return. Upon
 application by the prosecution, who explained that the timing of petitioner’s disappearance
 corresponded with the disclosure to the defense of inculpatory telephone records, the court
 changed its mind and issued the warrant. ECF No. 10-4 at 141-47. On October 30, 1995, the
 trial court held a Parker hearing during which prosecutorial staff testified that searches for
 petitioner were conducted at all local hospitals and morgues and in all applicable judicial and
 corrections databases. At the close of the hearing, the court concluded that petitioner had
 voluntarily absented himself and that trial would proceed. ECF No. 10-4 at 157-75.
                                                   2
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 3 of 30 PageID #: 1669




 testimony established that several days before the robbery, petitioner had visited the office at

 least once and talked with Mendes, for longer than a minute, about the cost of car insurance, and

 that he came on a separate occasion to ask what time the office closed. He did not give his name.

         Just after closing time on October 21, 1994, at approximately 7:05 p.m., petitioner and

 his accomplice Darryl Bennett appeared at the office door. Thomas told Mendes not to let the

 men in after hours, but Mendes said she recognized petitioner from his previous visit. Thomas

 then authorized her to buzz the men in.

         Upon entry, petitioner pulled out a pistol and held it to Thomas’s head while Bennett

 grabbed Mendes. Both women were then forced into a back room. There, petitioner pushed

 Thomas down to the floor while Bennet directed Mendes to lie face-down on top of her.

 Petitioner stood at the door to the back room while Bennett stole what cash he could find in the

 main office. At one point, petitioner dragged Mendes back into the main office demanding she

 show him the rest of the money. Returning Mendes to the back room, petitioner then ripped out

 her earring while Bennett took Thomas’s watch and wedding band. Petitioner threatened to tie

 up the women but could not find any cords or rope. Bennett or petitioner then had the women

 undress. The robbers again pushed the women to the floor, directed them to remain there for

 thirty-minutes, and fled. The victims immediately telephoned 911.

 II.     THE ISSUE OF IDENTIFICATION: THE PRE-TRIAL HEARING

         Because Brenda Thomas had twice made an inaccurate identification before the positive

 identification at a lineup, the reliability of the identification evidence became the focus at trial, as

 it had been at the pre-trial suppression hearing, which is described here first before returning to

 the trial evidence.

         At the pre-trial hearing, Detective Charles Platt testified that he picked up the paperwork

                                                    3
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 4 of 30 PageID #: 1670




 on the case on October 24, 1994, three days after the crime occurred. He learned that the two

 robbers were described as black males, one tall and stocky, the other shorter and lighter-skinned.

 Platt also learned that several hours after the crime, Thomas and Mendes viewed photograph

 books at the police precinct. Mendes picked out two different photographs of petitioner—an

 arrest photograph from 1990, and a Polaroid taken by a precinct detective. Thomas picked out a

 photograph of the man she believed was the tall and stocky robber; the man was a Texas inmate,

 not petitioner, but Thomas was not told this fact.2

        With this information, Platt interviewed Mendes by telephone. She described petitioner

 as clean-shaven, dark-skinned, approximately 22 years old, 6’3’’ tall, and 230 pounds.

 (Petitioner was in fact 19 years old at the time of the crimes). Later that same day (October 24,

 1994), Platt and his partner Detective Mark Del Pino brought two arrays of six photographs each

 to the insurance company office. One included a more recent photograph of petitioner than was

 in the books at the precinct. Shown the arrays, Mendes pointed to petitioner’s photograph and

 identified him as the larger of the two robbers. Thomas did not initially identify anyone, and

 upon a second viewing, pointed to a photograph of a filler, not petitioner.3

        Three months later, on January 24, 1995, petitioner was arrested and Del Pino conducted

 a line-up. Del Pino went to a local shelter to find fillers who resembled petitioner. He was not




 2
   During the defense case at trial, counsel called Police Officer Patrick Cregin, who was on duty
 at the precinct on the night of October 21, 1994 and showed the photograph books to Thomas
 and Mendes. His testimony is summarized infra at p. 10.
 3
   At trial there was testimony that Thomas’s son Wayne had also been at the office that evening,
 that he left only moments before the crime occurred and returned shortly afterward. Wayne did
 not testify at trial or view a lineup, but at the pretrial hearing Platt testified that he showed
 Wayne the photo array and that Wayne pointed to petitioner’s picture as one of the two men he
 saw the night of the robbery.
                                                      4
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 5 of 30 PageID #: 1671




 aware that petitioner had been described as stocky or fat and believed him to weigh

 approximately 200 pounds. He asked the fillers their ages but did not write down their answers,

 and did not record their height and weight. ECF No. 10-2 at 98.

        A color photograph that Del Pino took of the lineup is in the record furnished to this

 Court. In it, all the participants are seated and appear to be of the same height, which conforms

 to Del Pino’s hearing testimony that to make the participants appear of similar height, he had

 them sit and adjusted the heights of their chairs. ECF No. 10-2 at 84. In the photograph, all

 participants are also wearing hats; De Pino testified that he had them do so because petitioner

 had a distinctive hairstyle. Id. at 85. Finally, the picture shows that the five fillers are wearing

 dark clothes while petitioner is in a white shirt. This detail was not explored in the testimony

 except that Del Pino said he did not ask petitioner or any of the fillers to change their clothing.

 At the close of the hearing, counsel argued that this detail was the equivalent of “put[ting] a

 beam of light” on petitioner. Id. at 115.

        Before viewing the lineup, Mendes and Thomas waited in the precinct basement, where

 “wanted” posters were hanging on the walls. Del Pino testified that he took down the poster of

 petitioner before Mendes and Thomas arrived. Id. at 111-12. Mendes viewed the lineup first

 and within three or four seconds identified petitioner. Id. at 88. Mendes did not speak to

 Thomas, who viewed the lineup next and identified petitioner within ten seconds. Id.

        Colloquy among the hearing court and counsel then occurred concerning Brenda

 Thomas’s prior misidentifications and the claimed distinctiveness of petitioner’s white shirt. The

 court then asked to hear from Thomas. She testified that when examining the photograph books

 at the precinct several hours after the crime occurred, there was “no doubt in [her] mind” that the

 individual in the photo she picked was the larger of the two men who committed the robbery.

                                                   5
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 6 of 30 PageID #: 1672




 Id. at 136. (As will be discussed, she would later retreat from this position at trial by saying

 there that she picked someone who only “resembled” the robber). Thomas also addressed the

 photo arrays she was shown several days later at her office; she said she identified both robbers,

 including the larger person, almost immediately. Thomas did not reveal awareness that on both

 occasions her identifications of the larger robber were mistaken. The subject was not explored

 during her hearing testimony. Id. at 128-131

        At the close of the hearing the parties stipulated that the photograph of petitioner that

 Mendes picked at the police precinct was from a September 1990 arrest in a case that was

 dismissed and sealed in Family Court.

        The hearing court denied the branch of omnibus motion which was to suppress the lineup

 identification in an oral decision that did not expressly address the lineup itself, stating simply

 that suppression of the identification testimony was not warranted. See id. at 227 et seq. In its

 decision the hearing court found that the use of petitioner’s photo from a sealed matter violated

 Section 160.50 of New York’s Criminal Procedure Law, which requires the return or destruction

 of any photographs of a defendant in such matters, N.Y. C.P.L. § 160.50, but also ruled that no

 constitutional violation occurred. The court further ruled that at trial, the defense could question

 Thomas about her two pre-lineup misidentifications and that doing so would not open the door to

 allow the state to question Mendes about her pre-lineup identifications of petitioner.

 III.   THE IDENTIFICATION EVIDENCE AT TRIAL

        A. The Lineup

        Thomas, Mendes, and Del Pino offered at trial accounts of the lineup consistent in

 material respects with their testimony at the hearing. Additionally, defense counsel pressed Del

 Pino on the colors of petitioner’s and the filler’s clothing. Del Pino stated that he did not have

                                                   6
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 7 of 30 PageID #: 1673




 extra shirts at the precinct and did not ask any of the lineup participants to change their clothes.

 ECF No. 11-1 at 69. He also stated that all the participants’ clothing was similar because they all

 had their sleeves rolled up. Id. at 65.

          Counsel also pressed Mendes and Thomas about the color of the lineup participants’

 shirts and their ages. When asked to recall the January 1995 lineup while testifying at trial in

 November 1995, Mendes recalled that she picked out the man wearing a white shirt (id. at 304),

 while Thomas hedged (id. at 177)4, but neither said that petitioner’s white shirt was the reason

 for her identification. Mendes testified that she could not discern the ages of the lineup

 participants, while Thomas recalled that the fillers appeared to be somewhat older than

 petitioner. Both witnesses testified, however, that they were focused on the lineup participants’

 faces. Thomas testified as follows:

          Q.     When you viewed the lineup, you identified an individual that you later learned to
                 be [petitioner]?

          A.     Yes.

          Q.     When you made that identification, what were you relying upon?

          A.     The person who came into my office.



 4
     Thomas testified as follows:
         Q. Do you remember what color shirt the person that was holding number two, what
         color shirt he had?
         A. I don’t remember the color shirt. I don’t remember if it was a white shirt.
          Q. Excuse me?
         A. I don’t remember the color shirt.
         Q. What did you just say before that?
         A. I don’t remember if it was a white shirt he was wearing.
         A. You don’t remember if it was a white shirt?
         A. No.
         Q. But it might have been a white shirt?
         A. Yes. (Id. at 177).
                                                   7
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 8 of 30 PageID #: 1674




        Q.      And when you say the person that [ ] came into your office, what about that
                person did you remember? What part of his body?

        A.      His face.

        Q.      When [petitioner] came into your store and he pointed a gun at you, did you
                have an opportunity to see his face?

        A.      Yes. (Id. at 223-24).

        Mendes, likewise, testified that she recognized petitioner’s face from the conversation

 they had about purchasing insurance during his visit to the office before the robbery and from his

 second, shorter visit to the office to ask what time the office closed. Id. at 240-45, 260. She

 reiterated that the only reason she buzzed the men in on the night of the robbery was because she

 told her boss Thomas that she recognized them. Id. at 293. Mendes was also shown a

 photograph of the lineup at trial and testified that the person she picked out at the time, in

 position two, was the same person who came to her store to inquire about insurance and who

 later came and committed the robbery with an accomplice. ECF No. 11-2 at 19.

        After summations, however, the prosecution gave defense counsel a Polaroid taken of

 petitioner at the precinct on the day of his arrest in January 1995. ECF No. 11-4 at 40.5 In the

 photo, petitioner is wearing a jacket over his white shirt. The court admitted the photo and

 reopened summations to allow both sides to address it. Defense counsel argued that the photo




 5
   The photograph handed to the defense after summations was not petitioner’s official arrest
 photo. A 12-by-16 inch enlargement of that photo, depicting petitioner in a front and side view,
 had been admitted earlier in the trial for the purpose of affording Thomas and Mendes the
 opportunity to make an in-trial identification in petitioner’s absence. The court, noting that
 petitioner had absconded, admitted the photo despite defense counsel’s willingness to stipulate
 that the person chosen in the lineup was the person on trial. ECF No. 11-1 at 56-58. Thomas
 and Mendes in turn then identified the man in the arrest photograph as the man who committed
 the charged robberies.
                                                    8
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 9 of 30 PageID #: 1675




 contradicted Del Pino’s testimony that individuals appeared in the lineup “wearing whatever it is

 they were wearing” and that “that’s how [petitioner] wound up there with a white shirt.” Id. at

 43. The prosecutor stated that the photo was taken “as [petitioner] walked into the precinct” and

 suggested that, “in January I’m sure that there was a lot of heat inside the precinct, I’m sure that

 possibly [petitioner] requested to take the jacket off himself.” Id. at 44.

        B. The Reliability of Thomas’s Identification

        During the prosecution’s case, the defense pressed Thomas on her capacity to observe

 and explored minor inconsistencies among her several prior accounts of the crime. For example,

 at trial she testified that she had seen petitioner in the office on three occasions before the

 robbery, whereas she told the grand jury she had seen him only once before, and told the police it

 was twice. (Mendes, who talked with petitioner about buying car insurance, was sure that he

 had come to the office on two occasions before the robbery). Additionally, Thomas estimated

 that she was able to look directly at petitioner’s face for only 15 seconds because when he

 pointed the gun at her head he also directed her not to look at him, and while confined in the

 back room she was ordered to lie with her face toward the floor.

        With respect to her viewing of the photograph books at the precinct, Thomas retreated

 from her hearing testimony by saying that she chose a photograph of a man with a “similar

 resemblance” to the larger of the two robbers. ECF No. 11-1 at 164. See also id. at 192 (“Q. Do

 you remember using the word resemble or did you say this is the person who committed the

 crime? A. I told him the person resembles the person who was at my office.”). She also

 explained that “when you are looking at a person in the flesh, it’s a different thing from looking

 at a picture.” Id. at 193. Defense counsel sought to introduce the photograph Thomas selected

 from the photograph books but she did not recognize it at trial. Counsel showed her the

                                                    9
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 10 of 30 PageID #: 1676




  photographic array that police had shown her at her office three days after the crime and she did

  not recognize it or remember whether she had selected a photograph from the array.

         The fact that Thomas misidentified petitioner came in as part of the defense case, through

  Police Officer Patrick Cregin, who testified that he showed Thomas approximately fifteen

  photograph books in the precinct several hours after the crime. Cregin testified that Thomas

  identified a man in one of the photographs as the “larger” of the two robbers and that the

  individual in that photograph was not petitioner. ECF No. 11-2 at 108-111. (The remainder of

  the defense case is discussed infra at pp. 11-13).

          C. The Telephone Calls to the Victims

         Mendes testified that almost two months after the robbery, on December 17, 1994, at

  approximately 1:00 a.m., she received a call on her home telephone. She answered and the caller

  said he was a detective investigating the robbery. Mendes did not recognize his voice. When the

  caller asked whether she lived at 53 or 58 she said 58, which was not accurate, and hung up. She

  quickly sensed that the voice was that of the heavier of the two robbers and, after retrieving the

  incoming number from her phone’s caller identification function, she reported the call to police.

  A NYNEX representative testified that the incoming caller’s number was registered to petitioner

  and corresponded to the street address of one of his relatives. NYNEX records confirmed that a

  call lasting approximately two minutes was made from petitioner’s phone to Mendes’s phone at

  approximately the time stated in her testimony.

         The telephone records also showed that only moments before the call to Mendes, a call

  was placed from petitioner’s phone to the telephone registered in Brenda Thomas’s name.

  Thomas did not testify that she received a call.

         The prosecution sought to establish a basis for inferring that petitioner acquired the

                                                     10
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 11 of 30 PageID #: 1677




  names of the victims from his accomplice Darryl Bennett. Del Pino testified that he arrested

  Bennett on November 1, 1994 (ten days after the robbery and six weeks before the calls to the

  victims). An assistant district attorney then testified that on November 28, 1994, she served

  Bennett’s attorney with the notice required by N.Y. C.P.L. § 710(30(1)(b) informing Bennett that

  Mendes and Thomas had identified him.6

  IV.    THE DEFENSE CASE

         In addition to calling Officer Cregin, as discussed above, defense counsel called

  Detective Platt. Counsel first elicited that there was a minor discrepancy between Platt’s

  handwritten notes and his typed report: the former stated that Mendes said that she allowed

  petitioner into the office because “she recognized him from prior times” including two days

  before the robbery, whereas the latter stated that Mendes said that “she recognized [petitioner]

  from earlier that day.” ECF No. 11-3 at 28.

         Second, Platt testified that he went to the insurance company office three days after the

  robbery and showed Thomas an array containing six photographs, including one of petitioner,

  and that Thomas picked someone else as the robber. Id. at 35.

         Third, Platt testified that he was familiar with petitioner even before the October 1994

  insurance office robbery because two months earlier, in August 1994, he had arrested him in

  relation to other robberies. Counsel elicited that the arrest occurred because an individual named



  6
    As discussed infra at pp. 13-15, in summation, the state argued that telephone records
  established that Bennett and petitioner spoke between the time of Bennett’s arrest and the calls to
  the victims; the defense objected that the prosecutor was arguing facts not in evidence, and the
  court, reserving judgment at the time, never formally ruled on the objection. The Court has not
  located the referenced phone records in the materials furnished by respondent.


                                                  11
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 12 of 30 PageID #: 1678




  Cornelius Abson, with whom petitioner had a family connection, had furnished incriminating

  information about petitioner. Counsel’s apparent objective, which he accomplished, was to then

  elicit that Platt had occasion to place petitioner in twelve different lineups, that no witness to any

  of the lineups picked petitioner as the robber, and that without an identification petitioner was

  not charged with any of those crimes. Id. at 39-42.

         On cross-examination, however, the prosecution elicited the details of those crimes. (The

  court overruled counsel’s objection on the ground that he had opened the door. Id. at 44). Platt

  testified that the lineups followed “a series of robberies in which a larger individual approached

  elderly people and choked them from behind” while another stole their money. Id. at 43. Platt

  also stated that the individual mentioned in defense counsel’s questions, Cornelius Abson, had

  been identified as the person who went through the victim’s pockets while petitioner was the

  “choker.” Id. at 44. Platt did not think Abson was lying when he implicated petitioner, and

  believed that petitioner was not picked in any of the lineups because the victims likely could not

  see who grabbed them from behind.

         Counsel pursued the issue further on redirect, apparently seeking to elicit from Platt an

  admission that certain victims did offer a description of the person who grabbed them from

  behind that did not match petitioner. He asked: “You keep saying that in these cases they can't

  describe the one behind, and you’ve done this a number of times, but some of them aren’t crimes

  that were committed by more than one person; is that true, detective?” Id. at 59. Platt replied,

  “All of these crimes were done by multiple perps.” Id.

         Counsel persisted still, naming three elderly victims (Jose Ramos, Betty Thomas, and

  Leon Regis) whose cases he believed involved only a single assailant. Platt stated that Ramos’s

  case was not part of the group of twelve involving the lineups already discussed, that Thomas

                                                    12
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 13 of 30 PageID #: 1679




  was choked unconscious and did not describe her assailant, and that Regis’s case involved three

  assailants, only two of whom Regis could describe. Id. at 60-62.

          On recross, Platt offered the following summary:

           the victims were all senior citizens, people in their 60’s and 70’s. They would go
          to a local check cashing place…At least one of perpetrators would be
          inside…they would observe the …victim withdraw a sum of cash, the inside
          person would then point out the victim to at least one person outside, they would
          follow the victims to their residence, get onto the elevator with them and most of
          the cases they would stand behind the victim. Once the elevator closed, they
          would - - one of the perps. would get them in a chokehold [and] choke [the
          victim] completely unconscious. In several instances the complainants would
          wake up 15 or 20 minutes later with serious neck injuries… [injuries] to the
          larynx, trouble talking, [or] had defecated themselves. Very vicious crimes.”

  Id. at 63.

  V.      SUMMATIONS AND MOTION FOR MISTRIAL

          In his summation, defense counsel argued that Thomas and Mendes were not necessarily

  lying but, because of the traumatic nature of what occurred, were likely mistaken and susceptible

  to suggestion. Counsel highlighted the fact that Thomas twice identified the wrong individual as

  petitioner and, at the time of the suppression hearing, was under the impression that all three

  individuals she selected were the same. With respect to the phone calls made to the victims, he

  argued that there was no proof that petitioner actually used the phone or that he opened the

  account registered in his name. On the subject he opened during the defense case, counsel

  suggested that there might be more to the story involving Cornelius Abson in that Abson was

  “saying that [petitioner] is committing crimes to help himself” and that the telephone calls to

  Mendes and Thomas were “a further attempt by this Cornelius person to further hurt

  [petitioner].” ECF No. 11-3 at 110.

          The prosecutor, in relevant part, argued that defense counsel “stood up and told you that


                                                  13
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 14 of 30 PageID #: 1680




  [the victims] were lying” and argued that they should be believed because they are victims of a

  crime and citizens of Brooklyn who would have no incentive to perjure themselves. ECF No.

  11-4 at 20-21. He argued that Thomas was credible by pointing to the accuracy of her

  recollection of petitioner’s gun, saying that it was “testimony to her good mouth.” Id. at 26. He

  also stated the defense offered no evidence of misidentification, and that there was evidence of

  phone calls from Bennett to petitioner to support his belief that Bennett furnished petitioner with

  the names of the identification witnesses. The prosecutor also argued that because of the calls

  from petitioner’s phone to the victims, this was a “rare” case where the defendant “gets to tell

  you himself, through his actions, that he did it.” Id. at 31. He repeated this assertion two

  additional times. Id. at 32 (“Could it possibly be a coincidence that the phone call is coming

  from a line from a relative’s house registered in his name, or going to the two witnesses of a

  crime that he is accused of committing before he’s even arrested…So his own actions tell you

  that he did it”) and 37 (“[petitioner] himself tells you he did [it] by making these phone calls”).

         Finally, in addressing the defense case and Cornelius Abson, the prosecutor urged the

  jurors both not to consider those uncharged crimes and to credit Abson:

         As far as Cornelius Abson trying to frame up Ralik Bailey, doesn’t make sense. . .
         .we are trying the case before us, it has nothing to do with what happened in
         August, but [defense counsel] brought in the witness that talked about that. The
         People had rested and had no intentions whatsoever in talking about those events
         because we want to try this case here. [Defense counsel] brought it up, and
         remember, when he says this was fabricated, and that Cornelius had it out for him,
         remember the facts of that case, and you determine whether Cornelius Abson had
         it out for him, and or [sic] whether it was what happened and Cornelius Abson
         was telling the truth. But I remind you, that has nothing to do with this case.
         Those past cases, and you cannot use that when deciding what happened in this
         case.

  Id. at 35-36.

         Defense counsel moved for a mistrial on the basis of the prosecutor’s summation. Id. at

                                                   14
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 15 of 30 PageID #: 1681




  92-95. Counsel’s complaints then, which are petitioner’s now, include that the prosecutor (1)

  derogated defense counsel and mischaracterized his argument by saying that he called the

  victims liars, (2) improperly vouched for the victims’ credibility, (3) mischaracterized the

  relevance of the telephone records, (4) argued facts not in evidence by stating that petitioner

  lived at the address where the phone was listed when the evidence was that it a relative’s home,

  and (5) violated petitioner’s Fifth Amendment right to remain silent by arguing that through the

  “actions” of the telephone calls to the victims, petitioner “told” the jury “himself” that he was

  guilty. The trial court said it agreed with the prosecutor’s assertion that all but one of the

  challenged remarks were fair comments on the evidence or on the defense arguments and took

  the Fifth Amendment issue under advisement. Id. at 97.7

                                             DISCUSSION

  I.     THRESHOLD PROCEDURAL ISSUE

         The instant petition is petitioner’s second application for habeas relief.

         In his first petition, filed in May 2007, petitioner sought reinstatement of his direct appeal

  after the Appellate Division dismissed it as abandoned. See Bailey v. Conway, 07-CV-2124

  (NG) (VVP).8 In that proceeding this Court appointed counsel (Marc DeMarco, Esq.); in a




  7
    At the prompting of the prosecution at the start of sentencing, ECF No. 12-1 at 3, the court
  denied the mistrial motion and rejected the Fifth Amendment claim. See id. at 4 (“With respect
  to the Fifth Amendment, which I think appears fully argued in the earlier record by [defense
  counsel], the Court is going to deny that motion as well.”)
  8 The record in that proceeding discloses that following petitioner’s trial in absentia in late 1995,
  trial counsel filed a timely notice of appeal but sometime later passed away. The unperfected
  appeal was dismissed on the state’s motion as abandoned. Following petitioner’s arrest in 2001,
  he sought, without success, to set aside the verdict and the Appellate Division’s dismissal of his
  appeal through a series of post-conviction proceedings.
                                                    15
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 16 of 30 PageID #: 1682




  report and recommendation dated July 2, 2009, Magistrate Judge Viktor V. Pohorelsky

  recommended that the petition be granted conditionally; and by order dated July 30, 2009, Judge

  Nina Gershon adopted the report and recommendation and ordered that petitioner be released

  from custody unless his direct appeal was reinstated within sixty days. See Bailey v. Conway,

  07-CV-2124 (NG) (VVP) (E.D.N.Y. July 2, 2009) (ECF Nos. 30, 32). By order dated August

  19, 2009, the Appellate Division reinstated petitioner’s appeal and assigned counsel, People v.

  Bailey, Dkt. No. 1995-11493 (2d Dep’t Aug. 19, 2009), who then perfected the appeal.9

         Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), this Court

  may consider a second or successive § 2254 motion only if the prisoner has first obtained leave

  of the Second Circuit Court of Appeals to file it. See 28 U.S.C. § 2244(b). Under Second

  Circuit precedent, “a numerically second petition does not necessarily constitute a ‘second’

  petition for the purposes of AEDPA.” Vasquez v. Parrott, 318 F.3d 387, 389 (2d Cir. 2003)

  (internal citation and quotation omitted). Rather, “to be successive, a second [habeas] motion

  must attack the same judgment that was attacked in the prior motion, and the prior motion must

  have been decided on the merits.” Vu v. United States, 648 F.3d 111, 113 (2d Cir. 2011)




  9
    Perfection of the appeal was then delayed because certain portions of the trial transcript were
  missing from the stenographic minutes. Upon counsel’s motion and the state’s consent, a
  reconstruction hearing was held before the same Supreme Court Justice who presided over
  petitioner’s trial. The assistant district attorney who prosecuted the case testified to his
  recollection of the trial with reference to his notes. At the close of the hearing the court
  concluded that it was impossible on the record before the court to make a legally adequate
  reconstruction, and counsel then moved in the Appellate Division for summary reversal of
  petitioner’s conviction and a new trial. According to respondent, while that motion was pending,
  the court reporter found the long-missing stenographic notes and produced a complete trial
  record. Counsel then withdrew the motion for summary reversal and perfected the appeal.
  Relevant here, petitioner did not challenge the accuracy of the trial transcript on appeal and does
  not do so in his habeas petition.
                                                  16
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 17 of 30 PageID #: 1683




  (internal citation, quotation and alternations omitted).

         In Vasquez, a first §2254 petition was not considered an “attack” on the judgment where

  it “sought release from detention on account of unreasonable delay” but raised no other claims.

  Vasquez, 318 F.3d at 388. Reasoning that the first petition “concerned” the same conviction as

  the second petition but “did not attack that conviction,” id. at 390 (italics in original), the Circuit

  “h[e]ld that [the] first petition did not count in determining whether a later petition would be

  ‘second or successive’ within the meaning of §2244” and that “[i]t follows that [the prisoner]

  does not require leave of [the Circuit] to file his new §2254 petition with the district court.” Id.

         In Urinyi v. United States, 607 F.3d 318 (2d Cir. 2010), the Circuit addressed in the

  §2255 context facts materially the same as those presented here. The federal prisoner’s first

  §2255 “did not contend that his sentence had been illegally imposed” but “sought only

  reinstatement of his right to appeal.” Id. The Circuit concluded that, “[c]onsistent with our

  reasoning in Vasquez, we hold that Urinyi’s prior 2255 motion does not render the present

  proposed 2255 motion ‘second or successive’ under [ ] AEDPA,” and added that “nothing in [ ]

  AEDPA indicates that Congress intended the ‘second or successive’ rules to operate differently

  with regard to state and federal prisoners.” Id. at 321. The Circuit reaffirmed the holding of

  Vasquez and Urinyi in Vu. 648 F.3d at 114.

         Under these authorities, petitioner’s current application for habeas relief is not “second or

  successive” within the meaning of AEDPA. Examination of the first petition confirms that

  petitioner claimed there only the denial of his rights to appeal and to counsel on appeal but did

  not attack the judgment of conviction. Bailey v. Conway, 07-CV-2124 (NG) (VVP), ECF No. 1.

  Accordingly, the Court may proceed to the merits of the instant petition.



                                                    17
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 18 of 30 PageID #: 1684




  II. GENERAL HABEAS STANDARDS

         Habeas relief is authorized “only on the ground that [an individual] is in custody in

  violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

  Where, as here, purportedly federal claims advanced as grounds for habeas relief were already

  decided by a state court, the habeas court’s review of those decisions is highly deferential. As

  the habeas statute provides:

         An application for a writ of habeas corpus on behalf of a person in custody
         pursuant to the judgment of a State court shall not be granted with respect to any
         claim that was adjudicated on the merits in State court proceedings unless the
         adjudication of the claim . . . resulted in a decision that was contrary to, or
         involved an unreasonable application of, clearly established Federal law, as
         determined by the Supreme Court of the United States.

  28 U.S.C. § 2254(d)(1), as amended by AEDPA. See generally Shoop v. Hill, 139 S. Ct. 504,

  506-07 (2019) (“The federal habeas statute ... imposes important limitations on the power of

  federal courts to overturn the judgments of state courts in criminal cases. The statute respects the

  authority and ability of state courts and their dedication to the protection of constitutional

  rights”) (internal quotations and citations omitted); Burt v. Titlow, 571 U.S. 12, 16 (2013)

  (federal habeas courts “will not lightly conclude that a State’s criminal justice system has

  experienced the extreme malfunction for which federal habeas relief is the remedy”) (internal

  quotations, citations and alterations omitted); Renico v. Lett, 559 U.S. 766, 773 (2010)

  (“AEDPA [ ] imposes a highly deferential standard for evaluating state-court rulings” and

  “demands that state-court decisions be given the benefit of the doubt”) (internal quotations

  omitted). But see Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (“As we have also observed,

  however, even in the context of federal habeas, deference does not imply abandonment or




                                                   18
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 19 of 30 PageID #: 1685




  abdication of judicial review, and does not by definition preclude relief.”) (internal quotation

  marks, citation and alterations omitted).

         Each component of the standard set forth in the habeas standard has been construed to

  advance these principles of federalism. First, as the Supreme Court has explained, “[a] legal

  principle is ‘clearly established within the meaning of this provision only when it is embodied in

  a holding of this Court,” Thayler v. Haynes, 559 U.S. 43, 47 (2010), “as opposed to the dicta,”

  Williams v. Taylor, 529 U.S. 362, 412 (2000), or the holdings of federal appellate courts. Carey

  v. Musladin, 549 U.S. 70, 74 (2006).

         A state court decision is “contrary to” established federal law “if the state court arrives at

  a conclusion opposite to that reached by this Court on a question of law or if the state court

  decided a case differently than this Court has on a set of materially indistinguishable facts.”

  Williams, 529 U.S. at 406. The state court decision is an “unreasonable application of” that

  federal law “if the state court identifies the correct governing legal principle from [the Supreme]

  Court’s decision but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

  Unreasonableness for section 2254(d)(1) purposes, however, is a “bar [that] is not reached where

  fairminded jurists could disagree on the correctness of the state court’s decision.” Orlando v.

  Nassau Cty. Dist. Attorney’s Office, 915 F.3d 113, 121 (2d Cir. 2019) (internal quotation and

  citation omitted). Rather, to be “an unreasonable application” of federal law, a state court

  decision “must be so lacking in justification that there was an error well understood and

  comprehended in existing law beyond any possibility for fairminded disagreement.” Shoop, 139

  S. Ct. at 507. See also Virginia v. Le Blanc, 137 S. Ct. 1726, 1728 (2017) (“In order for a state

  court’s decision to be an unreasonable application of this Court’s case law, the ruling must be



                                                   19
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 20 of 30 PageID #: 1686




  objectively unreasonable, not merely wrong; even clear error will not suffice”) (internal

  quotation marks and citations omitted).

         Under the less frequently invoked second branch of § 2254(d), a petitioner may seek

  habeas relief by challenging the factual basis of the adverse state court ruling. See 28 U.S.C. §

  2254(d)(2) (habeas court may overturn the state court’s decision only if it was “based on an

  unreasonable determination of the facts in light of the evidence presented in the State Court

  proceedings.”). For purposes of Section 2254(d)(2), a “state-court factual determination is not

  unreasonable merely because the federal habeas court would have reached a different conclusion

  in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). Habeas challenges to a state

  court’s factual findings are also subject to 28 U.S.C. § 2254(e)(1), which provides that “a

  determination of a factual issue made by a State court shall be presumed to be correct,” and that

  the petitioner “shall have the burden of rebutting the presumption of correctness by clear and

  convincing evidence.”10

  III. ANALYSIS OF PETITIONER’S CLAIMS

         A. The Lineup Identifications

         Petitioner claims that the lineup was unduly suggestive because the fillers were

  significantly older than he and because they all wore dark clothes while he, wearing a clean

  white shirt, stood out. He also says that because Thomas twice misidentified her attacker with

  certainty before the lineup, it is not mere speculation to suggest that she was actually influenced



  10
     The Supreme Court and the Second Circuit have declined to address the relationship between
  Sections 2254(d)(2) and 2254 (e)(1). See Brumfield, 135 S. Ct. at 2282 (“We have not yet
  defined the precise relationship between § 2254(d)(2) and § 2254(e)(1)”) (internal quotation and
  citation omitted); Garguilio v. Heath, 586 Fed. App'x 764, 766 n. 1 (2d Cir. Oct. 10, 2014)
  (same).
                                                   20
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 21 of 30 PageID #: 1687




  by the claimed suggestive details when she chose petitioner at the lineup.

         These arguments were thoroughly addressed in the seventy-five-page brief appellate

  counsel prepared on petitioner’s behalf and rejected by the Appellate Division. People v. Bailey,

  127 A.D. 3d 1222 (2d Dep’t 2015), lv. app. denied, 27 N.Y.3d 991 (2016). The Appellate

  Division held that, “[c]ontrary to [petitioner’s] contention, the hearing court properly denied that

  branch of his omnibus motion which was to suppress testimony regarding a lineup

  identification.” Id. at 1223. The court ruled that, “[w]hile lineup participants should have the

  same general characteristics as those of the suspect, there is no requirement that a defendant in a

  lineup be surrounded by individuals nearly identical in appearance.” Id. The court found that,

  “[h]ere, the photograph taken of the lineup reflects that the fillers sufficiently resembled

  [petitioner].” Id.

         This Court, in possession of the lineup photograph and based upon review of the trial

  record, concludes that the Appellate Division’s determination is neither unreasonable factually

  nor an unreasonable application of Supreme Court law within the meaning of AEDPA.

         Under applicable Supreme Court law, the admissibility of pretrial identification evidence

  is subject to a “totality of the circumstances” test in which “reliability” remains “the linchpin.”

  Manson v. Brathwaite, 432 U.S. 98, 110, 114 (1977). This rule “permits the admission of the

  [identification] evidence if, despite the suggestive aspect, the out-of-court identification

  possesses certain features of reliability.” Id. at 110. The “factors to be considered are set out

  in” [Neil v. Biggers, 409 U.S. 188, 199-200 (1972)] [and] include the opportunity of the witness

  to view the criminal at the time of the crime, the witness’s degree of attention, the accuracy of

  his prior description of the criminal, the level of certainty demonstrated at the [lineup], and the

  time between the crime and the [lineup.].” Id. at 114. “Against these factors is to be weighed

                                                   21
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 22 of 30 PageID #: 1688




  the corrupting effect of the suggestive identification itself.” Id. Identification evidence fails this

  test only if the identification procedure “was so impermissibly suggestive as to give rise to a very

  substantial likelihood of irreparable misidentification.” Manson, 432 U.S. at 116 (internal

  quotation and citation omitted).

          The Appellate Division did not unreasonably apply these standards when rejecting

  petitioner’s suggestiveness claim. Several Biggers factors heavily signal reliability. Both victims

  had ample opportunity to view petitioner at the time of the crime: Thomas’s fifteen seconds are

  hardly a mere glance, and Mendes sat face to face with petitioner discussing insurance several

  days before the robbery and recognized him sufficiently to buzz him in on the night of the

  robbery. Both victims also demonstrated a high level of certainty in making a prompt,

  unhesitating identification at the lineup. The subject of petitioner’s white shirt was fully

  explored on cross-examination at trial, and while Mendes recalled the shirt and Thomas likely

  did, neither of the two stated, or offered a basis for inferring, that the color of the shirt rather than

  recognition of petitioner’s face was the reason for her lineup identification. No other feature of

  the lineup is even arguably suggestive, as all six lineup participants have similar skin tones, are

  wearing dark-colored hats, appear to be of similar height in their seated positions and do not

  appear, from the photograph, to be of discernibly different age groups.

          Although Thomas’s two mistaken pre-lineup identifications are a Biggers factor arguably

  compromising reliability, it was not unreasonable for the Appellate Division to conclude that

  they did not give rise to the “very substantial likelihood of irreparable misidentification” required

  to find a lineup identification inadmissible. To the contrary, there can be little doubt about the

  correctness of the identification. The fact of the calls to the victims from petitioner’s telephone

  speaks for itself. More critically, as Mendes reiterated repeatedly in her testimony, she

                                                     22
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 23 of 30 PageID #: 1689




  sufficiently recognized petitioner on the night of the robbery to persuade her boss (Thomas) to

  allow her to buzz him in.

         B. Ineffective Assistance of Counsel

         Petitioner claims that counsel rendered ineffective assistance by choosing to question

  Platt about petitioner’s participation in lineups in uncharged robberies which, in turn, opened the

  door to the admission on cross-examination of inflammatory details of those crimes. Counsel

  also failed to request a limiting instruction. The Appellate Division rejected this claim,

  concluding that petitioner “was not deprived of the effective assistance of counsel under the

  United States Constitution.” Bailey, 127 A.D.3d at 1223.

         The Appellate Division’s rejection of petitioner’s ineffectiveness claim was not an

  unreasonable application of Supreme Court law. Although the familiar standard hardly needs

  lengthy recitation, its elements are crucial. Under Strickland v. Washington, 466 U.S. 668

  (1984), a petitioner must show, first, that “counsel’s representation fell below an objective

  standard of reasonableness,” 466 U.S. at 688, and second, that “there is a reasonable probability

  that, but for counsel’s unprofessional errors, the result of the proceeding would have been

  different.” Id. at 694. On the performance prong, the court’s “inquiry must be whether counsel’s

  assistance was reasonable considering all the circumstances.” Id. at 688. The dispositive

  question is “whether the [challenged actions or decisions] were outside the wide range of

  professionally competent assistance.” Id. at 690.

         The “reasonable probability” of a different result required for Strickland prejudice is “a

  probability sufficient to undermine confidence in the outcome.” Id., at 694. See also id. at 686

  (“The benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct so

  undermined the proper functioning of the adversarial process that the trial cannot be relied on as

                                                   23
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 24 of 30 PageID #: 1690




  having produced a just result.”); Harrington, 562 U.S. at 104 (“It is not enough to show that the

  errors had some conceivable effect on the outcome of the proceeding.”) (internal quotation and

  citation omitted). Rather, “[c]ounsel's errors must be so serious as to deprive the defendant of a

  fair trial, a trial whose result is reliable.” Id. (internal citation and quotation omitted). See also

  id. at 111-12 (“The likelihood of a different result must be substantial, not just conceivable”)

  (internal quotations and citations omitted).

          To prevail on habeas on an ineffectiveness claim that the state court has already rejected

  on the merits, a petitioner must show that “the state court applied Strickland to the facts of his

  case in an objectively unreasonable manner.” Woodford v. Visciotti, 537 U.S. 19, 25 (2002).

  This is a formidable burden: “[s]urmounting Strickland’s high bar is never an easy task,” Padilla

  v. Kentucky, 559 U.S. 356 (2010), in part because the Strickland standard is “a general one” and,

  therefore, the “range of reasonable applications is substantial.” Harrington v Richter, 562 U.S.

  86, 105 (2011). Further, “[e]stablishing that a state court’s application of Strickland was

  unreasonable under § 2254(d) is all the more difficult [because] [t]he standards created by

  Strickland and § 2254(d) are both highly deferential, and when the two apply in tandem, review

  is doubly so.” Harrington, 562 U.S. at 105 (internal quotation and citation omitted); see also

  Cullen v. Pinholster, 563 U.S. 170, 190 (2011) (“review of [state court]’s decision is ... doubly

  deferential [because] [w]e take a highly deferential look at counsel's performance [under

  Strickland] through the deferential lens of § 2254(d)”) (internal quotations and citations omitted)

  (emphasis added). Finally, “habeas courts must guard against the danger of equating

  unreasonableness under Strickland with unreasonableness under [section] 2254(d).” Id. The

  difference is crucial: “[w]hen § 2254(d) applies, the question is not whether counsel’s actions

  were reasonable. The question is whether there is any reasonable argument that counsel satisfied

                                                    24
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 25 of 30 PageID #: 1691




  Strickland’s deferential standards.” Id. (emphasis added). See also Pinholster, 563 U.S. at 196

  (attorney need not state his reasons; rather, the court must “affirmatively entertain the range of

  possible reasons [ ] counsel may have had for proceeding as [he] did”) (internal quotation marks

  omitted); Greiner v. Wells, 417 F.3d 305, 320 (2d Cir. 2005) (court must “look for legitimate

  justifications for [counsel’s] conduct, including justifications transparent on the record and

  justifications offered by counsel”).

          Assessed under these doubly deferential standards, the Appellate Division’s rejection of

  petitioner’s ineffectiveness claim is not an unreasonable application of Strickland. Plainly, the

  challenged line of questioning reflects a conscious choice by counsel who was otherwise

  competent and zealous throughout the proceedings—hence a trial strategy rather than a lapse or

  error—and arguably the analysis could end there. It was not unreasonable for the Appellate

  Division to conclude that that strategy was legitimately intended to advance the principal defense

  theory of misidentification.

          Whether the strategy bore fruit is another matter. The cross, re-direct and re-cross

  examinations speak for themselves, and in addressing that portion of the record in summation

  counsel merely suggested that Cornelius Abson may have falsely implicated petitioner in this

  case. Nevertheless, it would not have been unreasonable for the Appellate Division to conclude

  that counsel’s intended, and arguably more legitimate, strategy was to adduce an evidentiary

  basis for arguing that, because petitioner had evaded identifications in twelve lineups that Platt

  conducted, Platt or his partner Del Pino might have had an incentive to influence the lineups

  here.

          Assuming arguendo that the Appellate Division’s view on the performance prong might

  falter under even the doubly deferential standard of review, on the theory that there was simply

                                                   25
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 26 of 30 PageID #: 1692




  no legitimate justification for opening the door to inadmissible evidence of violent, uncharged

  crimes that the prosecution itself had no intention of introducing, it was not unreasonable for the

  Appellate Division to conclude that that single error in judgment did not establish Strickland

  prejudice. There was compelling evidence of petitioner’s guilt of the crimes charged, the

  absence of a limiting instructing kept the spotlight off the inflammatory details, the prosecutor

  said mostly the right things by reminding the jurors that the uncharged robberies were not part of

  this case and that he did not intend to bring them up, and during their deliberations the jurors

  asked for readbacks of the two victims’ accounts of the crime. On this record, it was reasonable

  for the Appellate Division to conclude that the line of questioning that petitioner challenges did

  not “so undermine[ ] the proper functioning of the adversarial process that the trial cannot be

  relied on as having produced a just result.” Strickland, 466 U.S. at 686. See also Harrington,

  562 U.S. at 111-12 (“The likelihood of a different result must be substantial, not just

  conceivable”) (internal quotations and citations omitted).

         C. Fair Trial

         1. The Evidentiary Branch of the Fair Trial Claim

         Petitioner claims he was denied a fair trial by the admission of his arrest photo, by the

  admission of testimony that allowed the inference that on the night of the crime Mendes

  identified his photograph, and by the admission of testimony that Mendes and Thomas had

  identified accomplice Darryl Bennett (which he says amounted to proof of guilt by association),

  and, treated separately here, see infra at p. 28, by portions of the prosecutor’s summation that he

  says exacerbated these alleged errors. He fully presented this set of assertions in his principal

  state appellate brief and the Appellate Division rejected it on the merits in a silent adjudication as

  one of “[t]he remaining contention in [his] main brief [that is] without merit.” Bailey, 127

                                                   26
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 27 of 30 PageID #: 1693




  A.D.3d at 1223.

         This claim does not present a basis for habeas relief principally because, despite the fact

  that petitioner has appended the phrase “fair trial,” each of the challenged rulings involves state

  evidentiary law. See generally Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the

  province of a federal habeas court to reexamine state-court determinations on state-law

  questions.”). This Court, therefore, need not delve into the state evidentiary law giving the trial

  court the discretion to make the rulings petitioner now challenges. Further, even assuming that

  this Court had the authority to question the Appellate Division’s determination that the

  challenged evidentiary ruling are correct under New York law, petitioner would not be entitled to

  habeas relief. To establish that he was denied his right to a fair trial he would have to show that

  the evidence he says was improperly introduced “is so extremely unfair that its admission

  violates fundamental conceptions of justice.” Dowling v. United States, 493 U.S. 342, 352

  (1990). To meet this tests, the evidence would have to be “sufficiently material to provide the

  basis for a conviction or to remove a reasonable doubt that would have existed on the record

  without it.” Id. (internal quotation and citation omitted). See also Brecht v. Abrahamson, 507

  U.S. 619, 638 (1993) (error harmless unless it had a ‘substantial and injurious effect or influence

  in determining the jury’s verdict”). Petitioner cannot meet this standard. Given the compelling

  nature of the victims’ account of the crime, the reliability of their identifications, and the

  damaging evidence of petitioner’s telephone calls to the victims, the Court concludes that the

  challenged evidentiary rulings and summation remarks did not deprive petitioner of a fair trial.

         2. The Prosecutor’s Summation

         The petition merely alleges that the prosecutor made “improper summation arguments.”

  ECF No. 1 at 6. The Court assumes petitioner intends to incorporate the arguments addressing

                                                    27
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 28 of 30 PageID #: 1694




  the prosecutor’s summation raised in his main and supplemental appellate briefs. Combined,

  those two briefs replicate the arguments that counsel advanced in his post-summation mistrial

  motion (discussed above) and include the additional argument that the prosecutor shifted the

  burden of proof by remarking that there was no evidence of misidentification, that the

  prosecutor’s reference to the calls between petitioner and Bennett was an improper effort to

  prove petitioner’s “guilt by association,” and that he failed in his duty to seek a just result when,

  in addressing the uncharged robberies first brought out by the defense, he urged the jury to

  “determine whether Cornelius Abson had it out for [petitioner]…or whether it was what

  happened and Cornelius Abson was telling the truth.” Def. App. Brief at 54-59

         The Appellate Division rejected the arguments in petitioner’s main brief on the merits,

  and those in his supplemental brief as unpreserved for appellate review and in any event without

  merit. Bailey, 127 A.D.3d at 1223.11 In so doing, the Appellate Division did not unreasonably

  apply Supreme Court due process holdings regarding prosecutorial summation misconduct. See

  generally Darden v. Wainwright, 477 U.S. 168, 181 (1986) (the test is not whether prosecutor’s

  statements to the jury were “undesirable or even universally condemned… The relevant question

  is whether the prosecutors’ comments so infected the trial with unfairness as to make the

  resulting conviction a denial of due process”) (internal citation and quotation omitted). The bulk

  of the challenged remarks, as the trial court found, are fair comments upon the evidence,



  11
    Only the pro se supplemental state appellate brief addresses the prosecutor’s remark that
  petitioner “told” the jury of his guilt through his “actions” of telephoning the victims, so that
  branch of the prosecutorial misconduct claim is barred from review here under the independent
  and adequate state law doctrine. See Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); Coleman v.
  Thompson, 501 U.S. 722, 729 (1991). The requisite cause and prejudice to lift the bar are not
  established so the claim is not before the Court. See Harris v. Reed, 489 U.S. 255, 262 (1989);
  Wainwright v. Sykes, 433 U.S. 72, 87 (1977).
                                                   28
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 29 of 30 PageID #: 1695




  reasonable inferences to which that evidence gives rise, or fair characterization of the defense

  arguments. Although the prosecutor should have avoided the subject of Cornelius Abson and the

  uncharged robberies, that one undesirable remark does not establish a due process violation

  under Darden.

         D. The Jury Note(s)

         Petitioner claims as follows: “The trial court responded to a jury note sent out . . . during

  its deliberations. The first note was not read into the record in open court and the presence of

  counsel. The second (third) (sic) was received and responded to, in open court, outside the

  presence of counsel, depriving counsel an opportunity to provide input rendering petitioner [a]

  deprivation of counsel during a pivotal stage.” ECF No. 1 at 8. Petitioner raised a version of this

  claim in his pro se supplemental state appellate brief. See Def. Supp. Brief at 5-7. The

  Appellate Division rejected the claim as unpreserved, which means the claim is barred from

  review under the independent and adequate state law doctrine and because petitioner has not

  established the requisite cause and prejudice to bypass that bar. See note 11, supra.

         In any event, the claim would not establish a basis for habeas relief. First, petitioner

  presented the issue to the Appellate Division as “a mode of proceedings error” under state law,

  not a federal constitutional violation, so it does not present an issue cognizable on habeas.

  Estelle, 502 U.S. at 67-68 (“[I]t is not the province of a federal habeas court to reexamine state-

  court determinations on state-law questions.”).12 Second, the claim appears to be frivolous.



  12
    Petitioner’s pro se supplemental appellate brief cites New York C.P.L. §310.30, which
  provides, in pertinent part, that whenever a deliberating jury requests further information or
  instruction, the court “must direct that the jury be returned to the courtroom and, after notice to
  both the people and counsel for the defendant, and in the presence of the defendant, must give
  such requested information or instruction as the court deems proper.”
                                                   29
Case 1:17-cv-03944-RJD-LB Document 21 Filed 09/03/21 Page 30 of 30 PageID #: 1696




  There is of course no record basis for petitioner’s claim that the court failed to make a record of

  one of the jury’s notes, and petitioner’s absence from the proceedings eliminates the possibility

  that his recollection might be credited. Petitioner’s separate assertion that the court responded to

  a jury note outside the presence of counsel is contradicted by the trial record. See ECF No. 11-4

  at 321-22 (reflecting the presence of counsel who both declined to go on the record before the

  jury is brought in, and the court then addressing the jury note that requested a readback of the

  victims’ testimony).



                                             CONCLUSION

          For all the reasons discussed, the application of petitioner Ralik Bailey for a writ of

  habeas corpus pursuant to 28 U.S.C. § 2254 is denied in its entirety. Because petitioner has not

  “made a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), a

  certificate of appealability will not issue.

  SO ORDERED.

  Dated: Brooklyn, New York
         September 3, 2021


                                                                _____s/_______________________
                                                                RAYMOND J. DEARIE
                                                                United States District Judge




                                                   30
